Citation Nr: 0832345	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-35 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease with disc herniation and left C7 
nerve root compression and unsteadiness, rated as 20 percent 
disabling.  

2.  Entitlement to an initial compensable evaluation for 
cervical radiculopathy affecting the left upper extremity.

3.  Entitlement to a higher initial evaluation of residuals 
of a right status-post hamstring tear, rated as 10 percent 
disabling.  

4.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome, including gastroesophageal reflux 
disease (GERD).  

5.  Entitlement to a higher initial evaluation for status-
post anterior cruciate ligament (ACL) reconstruction with 
autograft of the right knee, rated as 10 percent disabling.  

6.  Entitlement to a higher initial evaluation for right 
carpal tunnel syndrome, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February 1977 to August 1977, active military service from 
August 1979 to April 1985, Army National Guard service from 
October 1985 to August 1987, and active duty service from 
December 1991 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as all of the issues currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those issues as set 
forth on the title page.  

(Consideration of the appellant's claim for a higher rating 
for degenerative disc disease (DDD) with disc herniation and 
left C7 nerve root compression and unsteadiness and his claim 
for a higher rating for cervical radiculopathy affecting the 
left upper extremity is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  Residuals of the veteran's right hamstring tear include 
no gross abnormalities of the hamstring, full range of motion 
at the hip and knee, and tenderness and a spasm on resistance 
testing; impairment of function is no more than moderate.  

2.  The veteran's irritable bowel syndrome with GERD is 
evidenced by occasional episodes of distress--constipation 
alternating with diarrhea, is kept under control with 
conservative dietary measures, and does not require 
medication.  

3.  The veteran's residuals of right knee ACL reconstruction 
with autograft is manifested by mild pain, minor limitation 
of daily activities, normal gait with knee brace, and full 
range of motion.  

4.  The veteran's right wrist carpal tunnel syndrome is 
evidenced by full range of motion with slight pain with 
Phalen's and Tinel's testing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right hamstring tear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5313 (2007).  

2.  The criteria for an initial compensable rating for 
irritable bowel syndrome with GERD have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.114, 
Diagnostic Codes 7319, 7346 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
right knee ACL reconstruction with autograft have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.71a, 
Diagnostic Code 5261 (2007).     

4.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.124a, Diagnostic Code 
8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, before the RO's initial adjudication of these claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.  

The Board notes that the VCAA notification did not include 
the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here for each of the issues on 
appeal, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
A remand for the purpose of notification of the criteria for 
assigning disability ratings or for award of an effective 
date therefore is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The 
veteran was told of the rating criteria during the 
administrative processing of his claim, and he was given 
opportunity to respond.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claims.  In correspondence dated in February 2004, the 
veteran acknowledged receipt of the foregoing VCAA 
notification, and certified that he did not have or know of 
any other sources of medical evidence.  VA has no duty to 
inform or assist that was unmet. 

II.  Background

The veteran was afforded a VA medical examination in April 
2004.  He reported that the residuals of a 1992 hamstring 
tear force him to be meticulous with stretching exercises 
before he exerts the hamstring muscles.  The veteran reported 
no surgery of the hamstring.  Examination revealed normal 
gait and full range of motion of the hips and knees, with no 
gross abnormalities of the right hamstring.  There was 
tenderness and a spasm of the right hamstring with resistance 
testing.  

The veteran reported a history of irritable bowel syndrome 
that began in about 1979.  The veteran reported multiple 
flare-ups over the years since 1979.  His reported symptoms 
during flare-ups consist of constipation alternating with 
diarrhea, with constipation being the more common symptom 
during flare-ups.  Control of the irritable bowel syndrome 
was managed with the veteran's meticulous and conservative 
dietary measures; medication is not required.  The examiner 
diagnosed irritable bowel syndrome without additional 
findings or comment.  

The veteran reported that he uses a brace as a result of his 
ACL reconstruction of the right knee that occurred in 2002.  
He reported that he still has pain, but that this creates 
only minor limitation in his daily activities.  Examination 
revealed normal gait, and surgical scars that were well-
healed and non-tender.  Palpation of the right patella 
created mild pain.  There was full range of motion of both 
knees.  There was no erythema, swelling, or warmth of either 
knee, and no crepitus of the right knee.  Repetitive 
movements of the knee did not increase or cause any pain or 
change in range of motion.  

The veteran reported that he was diagnosed with carpal tunnel 
syndrome in the right wrist in the early 1980s.  He reported 
having to change his work station environment to minimize 
tension on the right wrist.  There was no reported history of 
carpal tunnel surgery, or use of a carpal tunnel brace.  The 
veteran reported that he still has numbness around the right 
hand as well as a constant feeling of burning in the wrist 
area.  Examination revealed slight wrist pain with Phalen's 
and Tinel's testing.  There was some right wrist pain with 
ulnar and radial deviation, but range of motion testing of 
both wrists showed full range of motion.  Repetitive 
movements of the wrist did not worsen pain or change range of 
motion.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's lower extremity and right wrist.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claims as 
claims for higher evaluations of original awards, effective 
from the date of award of service connection, which, in this 
case is June 1, 2004, the day following the veteran's 
separation from active duty.  38 C.F.R. § 3.400(b)(2).  

A.  Hamstring

The veteran's hamstring disability has rated utilizing 
Diagnostic Code 5313, Group XIII muscle injuries of the 
pelvic girdle and thigh.  38 C.F.R. § 4.73.  Under Diagnostic 
Code 5313, a non-compensable (zero percent) rating if for 
application when there is slight disability.  A 10 percent 
rating is for application when there is moderate disability.  
A 30 percent rating is for application when there is 
moderately severe disability.  A 40 percent rating, the 
highest assignable under Diagnostic Code 5313, is for 
application when there is severe disability.  

Here, the Board finds that the disability picture related to 
the residuals of the veteran's right hamstring tear more 
nearly approximate the criteria required for the currently 
assigned 10 percent rating, and that a higher rating is not 
warranted.  This assessment is clearly supported by the April 
2004 VA examiner's findings.  While there was evidence of 
some tenderness and a spasm of the right hamstring with 
resistance testing, the examiner found no gross abnormalities 
of the right hamstring, and reported that the veteran had a 
normal gait and full range of motion of the hips and knees.  
Given these medical findings, the Board cannot conclude that 
the residuals from the veteran's right hamstring tear are any 
worse than moderate in degree.  

Cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56.  Moderate disability requires complaint of 
one or more of the cardinal signs and symptoms, particularly 
lowered threshold of fatigue after average use.  Objective 
findings for moderate disability would include loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.  Moderately severe disability (30 
percent) would require a showing of a history of prolonged 
treatment, complaint of the cardinal signs and symptoms of 
muscle disability, and if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
reveal loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  Id.  

As noted above, the veteran had some tenderness and spasm 
with resistance testing, but the evidence does not show that 
he experiences any functional deficits, even with average 
use.  He has not had muscle loss or other indications of loss 
of strength or endurance.  Consequently, a higher rating is 
not warranted.  

B.  Irritable bowel syndrome/GERD

The veteran's irritable bowel syndrome with GERD has been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 7319, irritable bowel syndrome (spastic colitis, mucous 
colitis, etc.).  Under Diagnostic Code 7319, a non-
compensable (zero percent) rating is for application when 
there is mild disability, disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is for application with there is moderate disability, 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating, the highest assignable under 
Diagnostic Code 7319, is for application when there is severe 
disability, diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.   

Here, based on the symptoms reported by the veteran, the 
Board finds that this disability does not warrant a 
compensable rating.  While the veteran reported that he has 
alternating diarrhea and constipation, he also reported only 
occasional flare-ups over the years, and that this disability 
has been brought under control by his meticulous and 
conservative management of diet; medication has not been 
required.  The Board finds that the occurrence of multiple 
flare-ups over the years does not rise to the level of a 
compensable rating that requires a showing of moderate 
disability as evidenced by frequent episodes of bowel 
disturbance with abdominal distress, or severe disability, 
which requires evidence of more or less constant abdominal 
distress.  Given the veteran's symptomatology, the Board 
cannot conclude that his irritable bowel syndrome with GERD 
warrants a compensable rating.  (Symptoms and impairment 
relative to GERD have not been complained of by the veteran.)

C.  Right Knee ACL

The residuals of the veteran's right knee ACL reconstruction 
have been rated by analogy to Diagnostic Code 5261, 
limitation of extension of the leg.  Under Diagnostic Code 
5261, a non-compensable (zero percent) rating is for 
application when extension is limited to five degrees.  A 10 
percent rating is for application when extension is limited 
to 10 degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
for application when extension is limited to 20 degrees.  A 
40 percent rating is for application when extension is 
limited to 30 degrees.  A 50 percent rating is for 
application when extension is limited to 45 degrees.  Here, 
as noted above, the veteran's right leg has been shown to 
have completely normal range of motion, which impliedly 
includes full extension.  Accordingly, the Board finds that 
the appropriate rating is the currently assigned zero percent 
(non-compensable), and a higher rating is not warranted.  

Since this disability has been rated by analogy, the Board 
has considered whether any other appropriate diagnostic codes 
would warrant a compensable rating, but finds none that does.  
Under Diagnostic Code 5260, limitation of flexion of the leg, 
a compensable rating would require that flexion be limited to 
45 degrees or less.  A compensable rating under Diagnostic 
Code 5260 is not warranted because, as noted in the 
background discussion above, range of motion of the right 
knee was completely normal.  Diagnostic Code 5256 is inapt 
because there is no evidence of any ankylosis.  Diagnostic 
Code 5257 is also inapt because there is no evidence of any 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5258 is not for application because there is no evidence 
of semilunar cartilage dislocation with frequent episodes of 
locking, pain, and effusion in the joint.  Diagnostic Code 
5259 is similarly inapt because there is no evidence of 
removal of symptomatic semilunar cartilage.  Diagnostic Code 
5262 is not for application here because there is no evidence 
of nonunion of or malunion of the tibia and fibula.  Finally, 
evaluation under Diagnostic Code 5263 is not appropriate 
because there is no evidence of genu recurvatum with 
objective demonstration of insecurity in weight-bearing.  

In sum, the Board finds that the veteran's ACL disability 
picture more nearly approximates the criteria required for 
presently assigned 10 percent rating, and that a higher 
rating is not warranted by the evidence of record.  The 10 
percent rating appears to have been assigned because of the 
mild pain the veteran experiences, but there is no suggestion 
that his pain equates to disability tantamount to limitation 
of motion worse than demonstrated on objective testing.

D.  Right Carpal Tunnel Syndrome

The veteran's carpal tunnel syndrome of the right wrist has 
been evaluated under Diagnostic Code 8515, paralysis of the 
median nerve.  38 C.F.R. § 4.124a.  Under diagnostic Code 
8515, ratings are applied based on whether the disabled 
extremity is the major or minor extremity.  Here, the record 
shows that the veteran is right handed; therefore, evaluation 
of the veteran's carpal tunnel syndrome of the right wrist 
will be evaluated utilizing the ratings applicable to the 
major extremity.  Under diagnostic Code 8515, a 10 percent 
rating is for application when there is incomplete mild 
disability.  A 30 percent rating is for application when 
there is incomplete moderate disability.  A 50 percent rating 
is for application when there is incomplete severe 
disability.  A 70 percent rating is for application when 
there is complete paralysis.  Id.  

Applying the above rating criteria to the medical evidence of 
record the Board finds that the veteran's right hand carpal 
tunnel syndrome disability picture more nearly approximates 
the criteria required for the presently assigned 10 percent 
rating, and that a higher rating is not warranted.  As noted, 
the April 2004 VA examiner noted that the veteran reported 
that he still has numbness around the right hand as well as a 
constant feeling of burning in the wrist area.  However, 
there was no reported history of carpal tunnel surgery, or 
use of a carpal tunnel brace.  Examination revealed only 
slight wrist pain on testing.  Moreover, range of motion 
testing of the wrist showed full range of motion, and that 
repetitive movements of the wrist did not worsen pain or 
change range of motion.  Thus, while the medical evidence can 
be said to constitute a mild disability, the absence of 
surgery, the absence of a requirement for a brace, and 
demonstration of full range of motion even with repetitive 
movements does not, in the Board's opinion, constitute a 
moderate disability.  Problems such as the veteran 
experiences, such as the numbness, without any organic 
changes, are normally rated as no worse than moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  Here, the veteran 
experiences no functional loss of the wrist or hand as a 
result of his symptoms.  He has not had any loss of reflexes, 
muscle atrophy or pain (except on testing and even then the 
pain was characterized as slight).  Consequently, the Board 
finds that his symptoms are best characterized as mild under 
Diagnostic Code 8515.  

In arriving at the above decisions, the Board has afforded 
the veteran every benefit of the doubt, but finds that a 
higher initial rating for any of these four issues is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the lack of evidence showing unusual disability with 
respect to ratings claims on appeal that are not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of any of these issues to the VA Central 
Office for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321(b).  The very problems 
experienced by the veteran are explicitly contemplated by the 
rating criteria.  


ORDER

Entitlement to a higher initial evaluation for residuals of 
right status-post hamstring tear is denied.  

Entitlement to an initial compensable evaluation for 
irritable bowel syndrome with GERD is denied.  

Entitlement to a higher initial evaluation for status-post 
ACL reconstruction with autograft of the right knee is 
denied.  

Entitlement to a higher initial evaluation for right carpal 
tunnel syndrome is denied.


REMAND

The Board notes that, in a separate action initially 
unrelated to the instant claims, the veteran applied for 
service connection for what he characterized as an 
"unsteady/equilibrium problem" that he claimed was 
secondary to his service-connected neck disability.   

Reports of private medical care provided at The Mayo Clinic 
are of record.  One of them, authored by physicians assistant 
R.T. in April 2004, noted "unsteadiness," and referred the 
reader to other notes that are not of record.  

In order to determine if this newly claimed disability is 
related to the veteran's service-connected neck disability, 
the RO ordered a VA examination.  The report of a May 2005 VA 
medical examination conducted in connection with the 
"unsteady/equilibrium" claim is of record.  The examiner 
was asked by the RO to provide an opinion as to whether the 
veteran's equilibrium condition has been aggravated by his 
service-connected neck disability.  The examiner's terse 
report indicated that she did not have the time to delve into 
the thick case file provided because of the size of the file 
and her patient load that day.  She therefore stated that the 
examination would be an abbreviated one.  After briefly 
reviewing the veteran's complaints, the examiner stated that 
she was unable to comment on whether or not the veteran's 
disequilibrium was aggravated by his neck disability, and 
also opined that the most appropriate specialist to comment 
on the issue would be a neurologist.  

There is no record in the case file of any other examination 
being conducted.  Inexplicably, without a medical nexus 
opinion, in a rating decision dated in May 2005, the RO re-
characterized the veteran's service-connected degenerative 
disc disease with disc herniation and left C7 root 
compression of the cervical spine disability to include 
"unsteadiness."  

Because there is little evidence of how "unsteadiness" 
affects the veteran, the Board finds that a medical 
examination is required in order to make a decision on the 
issue of an increased initial rating for the veteran's 
service-connected degenerative disc disease with disc 
herniation and left C7 root compression, which now includes 
"unsteadiness."  38 C.F.R. § 3.159(c)(4)(i).  The Board 
must therefore remand in order that an examination be 
obtained, to include a diagnosis and findings necessary to 
rate "unsteadiness."  

(Even though the veteran's original claim for service 
connection for his claimed "unsteady/equilibrium problem" 
has not been certified to the Board for appellate review, 
because the RO included "unsteadiness" in the amended 
description of the veteran's service-connected neck 
disability, which is before the Board, the Board must assume 
jurisdiction of that issue because the RO has included it in 
the veteran's service-connected degenerative disc disease 
neck disability.  Moreover, because the veteran's cervical 
radiculopathy of the left upper extremity issue is 
inextricably intertwined with the degenerative disc disease 
neck disability, and because it is not clear whether the 
"unsteadiness" that is now service connected relates to 
lower extremities or upper extremities or both, this issue 
too will be remanded.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).)

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should take the appropriate 
steps necessary to obtain the additional 
relevant treatment records from The Mayo 
Clinic described by physicians assistant 
R.T. in his April 2004 letter to the 
veteran.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA 
examination by a medical professional 
with appropriate expertise to provide a 
specific diagnosis as to the veteran's 
"unsteadiness."  All manifestations of 
unsteadiness should be described in 
detail, whether affecting extremities 
(lower and/or upper) or general balance.  
Frequency of any unsteadiness should be 
documented and impairment of any motor or 
neurologic function due to such a problem 
should be detailed.  If nerve function is 
seemingly affected, each nerve so 
affected should be identified and its 
impairment characterized as slight, 
moderate, or severe incomplete paralysis 
or complete paralysis.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical findings.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  The RO should 
consider whether separate compensable 
evaluations are warranted for any 
"unsteadiness" diagnosed on 
examination.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


